UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-2445



JOSEPH FRANCIS CUNNINGHAM,

                                           Petitioner - Appellant,

          versus

COMMISSIONER OF INTERNAL REVENUE,

                                            Respondent - Appellee.



On Appeal from the United States Tax Court. (Tax Ct. No. 93-22176)


Submitted:   April 1, 1997                 Decided:   April 9, 1997


Before MURNAGHAN, ERVIN, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Joseph Francis Cunningham, Appellant Pro Se. Sara Ann Ketchum,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the tax court's order finding deficiencies

in tax year 1987, 1988, and 1989. We have reviewed the record and

the tax court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the tax court. Cunningham v. Commis-
sioner, No. 93-22176 (Tax Ct. Aug. 15, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2